Citation Nr: 1713425	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active duty service from December 1973 to July 1975, followed by service in the National Guard. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The issues on appeal were previously remanded in August 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2015 Board remand directive, the Veteran was to be afforded VA examinations to assist in determining the nature and etiology of his claimed headache and hearing loss disorders.  

A review of the claims file includes a Compensation and Pension Exam Inquiry report received on September 27, 2016, which indicates that VA examinations were scheduled in May 2016 for the Veteran's claimed bilateral hearing loss and headaches.  The report indicates that the examinations were cancelled by the Medical Administration System, with the reason provided being that the Veteran "failed to report."  

In a March 2017 Written Brief Presentation, the Veteran's representative stated that the claims file did not include any indication or records showing that the Veteran was notified of the scheduled VA examinations.  The representative essentially contends that the Veteran did not report to the scheduled VA examinations because he was not properly notified.  Upon review of the record, the Board finds that the notice letter(s) that was presumably sent to the Veteran is not in the claims file.  The case must therefore be returned so that the notice letter that was sent to the Veteran's last known address in connection with his VA examinations can be provided.

The Veteran did not respond to letters requesting he authorize VA to obtain his private medical records.  Since it is necessary to remand the case for the reasons given above, the Board will give him another opportunity to respond.  He is reminded these records cannot be obtained without his authorization, and it is his obligation to assist VA in developing his claims. 
	
Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete releases authorizing VA to request all pertinent, outstanding private (non-VA) records, to include: (1) medical records covering the period from May 19, 2000 August 31, 2000 from Christus St. Patrick's Hospital; (2) medical records covering the period from August 27, 1999 to December 19, 2000 from Lynn Forster, M.D.; (3) an Internal Medicine Consultative Examination dated February 1, 2001 by Anand K. Roy, M.D.; and (4) medical records covering the period from January 6, 2000 to October 4, 2001 from Moss Regional Hospital.

2.  Associate with the claims file the notice letter(s) that was sent to the Veteran for the VA examinations that were scheduled in May 2016.  

If the letter(s) is not available, reschedule the Veteran for the examinations, as noted in the Board's August 2015 remand.  The directions noted in the Board's remand in August 2015 should be specifically followed; and a copy of the notice for any additional VA examination(s) should be associated with the claims file.

3.  Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




